Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 1 of 21




                               2
                                                     Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 2 of 21

                                                                      2019-70786 / Court: 165
CertifiedDocumentNumber:87342317-Page1of19
CertifiedDocumentNumber:87342317-Page2of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 3 of 21
CertifiedDocumentNumber:87342317-Page3of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 4 of 21
CertifiedDocumentNumber:87342317-Page4of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 5 of 21
CertifiedDocumentNumber:87342317-Page5of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 6 of 21
CertifiedDocumentNumber:87342317-Page6of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 7 of 21
CertifiedDocumentNumber:87342317-Page7of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 8 of 21
CertifiedDocumentNumber:87342317-Page8of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 9 of 21
CertifiedDocumentNumber:87342317-Page9of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 10 of 21
CertifiedDocumentNumber:87342317-Page10of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 11 of 21
CertifiedDocumentNumber:87342317-Page11of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 12 of 21
CertifiedDocumentNumber:87342317-Page12of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 13 of 21
CertifiedDocumentNumber:87342317-Page13of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 14 of 21
CertifiedDocumentNumber:87342317-Page14of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 15 of 21
CertifiedDocumentNumber:87342317-Page15of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 16 of 21
CertifiedDocumentNumber:87342317-Page16of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 17 of 21
CertifiedDocumentNumber:87342317-Page17of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 18 of 21
CertifiedDocumentNumber:87342317-Page18of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 19 of 21
CertifiedDocumentNumber:87342317-Page19of19   Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 20 of 21
              Case 4:19-cv-04221 Document 1-3 Filed on 10/25/19 in TXSD Page 21 of 21




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 22, 2019


     Certified Document Number:        87342317 Total Pages: 19




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
